Title: To George Washington from Benjamin Lincoln, 30 September 1788
From: Lincoln, Benjamin
To: Washington, George



My dear General
Boston Sepr 30th 1788

I have the pleasure of inclosing to your Excellency a political publication which lately made its appearance in this Commonwealth. It was ushered into light with all that cover of secrecy which often attends that of an illegitimate child. The father however has shared the fate which is common in such cases his likness being so strongly impressed upon his offspring that all our shrewd observers think they can point him out, and many blame him for his attempts to keep behind the curtain—The eagle eyed folks say that it is a fine child that it has an open and manly countenance that it has evident marks of originality of thought, strength of mind, firmness of nerves, and an independency of soul, and will come forward with peculiar advantages to the World—Whether these observation are just or not, your Excellency, from your great knowledge in physiognomy, will on examination, be able to determine. I am my dear General with every honorable sentiment which esteem and affection can inspire your Excellencys most obedient servant

B. Lincoln

